Title: To George Washington from David Waterbury, 19 June 1781
From: Waterbury, David
To: Washington, George


                        Sir
                            Stamford June 19th 1781
                        
                        Agreeable to your Excellency’s Orders of the 13th instant I send enclosed an exact return of the Troops under my Command—I likewise enclose a Letter from Greenock in Scotland intercepted by some of my Troops upon Long Island. am with respect your Exellency’s most Obt Humble Servant
                        
                            David Waterbury
                        
                    